OPINION — AG — ** VACANCY — SUCCESSOR — STATE AGENCY ** (1) A MEMBER OF THE BOARD OF REGENTS FOR OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES WHOSE TERM OF OFFICE HAS EXPIRED MUST BE RE APPOINTED (REAPPOINTED) AS PROVIDED FOR BY ARTICLE VI, SECTION 31 OKLAHOMA CONSTITUTION IN ORDER TO SERVE ANOTHER TERM OF THE BOARD. (2) PURSUANT TO ARTICLEXXIII, SECTION 10, OKLAHOMA CONSTITUTION, IN THE EVENT THE TERM OF AN ENCUMBENT MEMBER OF THE BOARD OF REGENTS FOR OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES EXPIRES, SAID MEMBER SHALL CONTINUE TO PERFORM THE DUTIES OF HIS OFFICE 'UNTIL' HIS SUCCESSOR SAHLL BE DULY QUALIFIED. (EXPIRATION, VACANCY, APPOINTMENT, TERM OF OFFICE, SCHOOLS, STATE OFFICER) CITE: 70 O.S. 3409 [70-3409], ARTICLE XXIII, SECTION 10, ARTICLE VI, SECTION 31(A) (PATRICIA REDD DEMPS)